PD-0813-15

                     pp         o^l^'f0 9^€
               IN THE   TEXAS   COURT OP   CRIMINAL      APPEALS

                             AT AUSTIN/    TEXAS




                     MARLO PERSONS,        Petitioner/
                                                                     SHE TO W
                                     v.                      ?1V3ddVlvwwwojoiNnpn
                  THE STATE OF TEXAS/        Respondent.           M03arS
                                                                    WJ/»3J3d         M

 MOTION FOR   EXTENSION OF TIME TO FILE       PETITION FOR        DISCRETIONARY

                  REVIEW/MOTION TO SUSPEND THE RULE


TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL APPEALS



ON PETITION FOR DISCRETIONARY REVIEW FROM THESIXThT^jOJUrJIS?^^
                                                 tXDORlrOF CRIMINAL APPEALS
APPEALS/   TRIAL COURT NUMBER 29/371/       354TH JUDICIAL DISTRICT COURT/
HUNT COUNTY/ TEXAS                                                    JUN 18 2015

                                                                    Abel Acosta, Clerk
Petitioner Mario Persons hereby respectfully request an extension
of time up to September 2, 2015 in which to file his Petition for
Discretionary Review with this Court and that this Court will sus
pend the rule and allow Petitioner to file his originals of his
pleadings without the number of copies normally required by this
Court. Petitioner needs time to try to secure private counsel/ or
to prepare his pro se PDR should he not be able to retain private
counsel. As well/ Petitioner has no means to make xerox copies.
WHEREFORE/ PREMISES CONSIDERED/ Petitioner respectfully request
that this motion be GRANTED.



Dated: June 27/ 2015                                byWort&^Wwfi-
                                                          MARLO    PERSONS

                          CERTIFICATE OF SERVICE

I hereby certify that I mailed a true and correct copy of the fore
going to the Hunt County District Attorney's Office at his normal
business address via U.S. mail/ postage prepaid.

Dated: June 27/ 2015                               by T^lcuzifl TJtAbffl&L
                                                         MARLO   PERSONS